In an action to recover damages for libel, order striking out six of the separate defenses, etc., modified by striking ■ therefrom the first, second, fourth, fifth and ninth ordering paragraphs. As thus modified, the order, insofar as appeal is taken, is affirmed, without costs. The first defense, although not perfectly worded, is sufficient to indicate that what is alleged is that such of the statements in the publication as can be found to be statements of facts are statements of truth. The second defense is sufficient to indicate the claim that the statements in the publication, other than those of fact, can be found to be fair comment. Both these defenses are also good as partial defenses. Furthermore, as to these defenses it is reasonably clear that of the statements in the published article claimed by the respondent to be statements of fact, some are merely expressions of opinion, or at least a jury could so find. The third and sixth defenses were properly struck out. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. 1066.]